Citation Nr: 1129028	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to April 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ear hearing loss.  

A November 2006 rating decision denied the Veteran an increased rating for left ear hearing loss.  In his May 2007 Notice of Disagreement, the Veteran stated that he disagreed with the decision on his right ear and also noted that the hearing loss in his left ear had become so severe that he could hardly hear out of it.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD).  A NOD is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative decision.  "While special wording is not required, the [NOD] must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  38 C.F.R. § 20.201 (emphasis added).  

On careful reading of the Veteran's May 2007 NOD, the Board does not find that it can be reasonably construed as expressing disagreement or dissatisfaction with the November 2006 rating decision.  Notably, in the accompanying letter from the Veteran's representative, it is specifically stated that the Veteran's May 2007 statement is being submitted as a NOD with the April 2007 denial of service connection for right ear hearing loss.  Accordingly, the November 2006 rating decision is not before the Board.

However, VA has a duty to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370 (2004).  As the Veteran's May 2007 NOD alleges worsening of a service-connected disability, the Board finds that an increased rating claim for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction in this matter, and it is referred to the AOJ for appropriate action.  

The matter of service connection for right ear hearing loss based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. An unappealed January 1975 rating decision denied the Veteran service connection for right hearing loss essentially because it was not shown that he had a hearing loss disability by VA standards in that ear.    

2. Evidence received since the January 1975 rating decision includes evidence showing that the Veteran has a hearing loss disability by VA standards in the right ear; relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)\

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

B. Legal Criteria, Factual Background, and Analysis

A January 1975 rating decision denied the Veteran's claim of service connection for right ear hearing loss because there was no evidence that the Veteran had a right ear hearing loss.  He did not appeal this decision, and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Evidence of record in January 1975 consisted of the Veteran's service treatment records (STRs); his DD 214, which shows he serviced as an air cargo specialist in the United States Air Force; and the report from a January 1975 VA audiological evaluation.  

The STRs are silent for any complaints, findings, treatment, or diagnoses related to right ear hearing loss.  September 1970 entrance examination audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
/
10
15
/
0
/
15
/
/
LEFT
/
25
5
/
5
/
35
/
/

October 1973 separation examination audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
/
10
5
/
0
15
10
15
/
LEFT
/
15
5
/
5
10
40
50
/

He was also examined a week later in October 1973, as part of his participation in a hearing conservation program.  Audiometry on that date revealed puretone thresholds, in decibels, were:

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
/
15
0
/
0
20
15
25
/
LEFT
/
20
0
/
0
20
60
65
/

It was further noted that his hearing was fair.  

On January 1975 VA audiological evaluation, the Veteran complained of exposure to noise trauma in service.  Air conduction audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
10
5
/
0
/
20
/
5
LEFT
10
10
0
/
0
/
65
/
15

Bone conduction audiometry revealed puretone thresholds, in decibels, were:

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
5
5
5
/
0
/
15
/
/
LEFT
5
5
0
/
0
/
60
/
/

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  High frequency hearing loss in the left ear and essentially normal hearing levels in the right ear were diagnosed.  

Evidence received since the January 1975 rating decision includes:

* On July 1982 VA audiological evaluation, puretone thresholds, in decibels, were: 

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
5
5
/
10
30
20
35
25
LEFT
15
15
5
/
10
40
75
65
50
The examiner provided a diagnosis of mild high frequency hearing loss in the right ear and mild to moderately severe high frequency hearing loss in the left ear, and noted that the Veteran was a candidate for a hearing aid. 

* A January 1983 private audiometry report from Dr. R.S. and presented in a chart format.  In an accompanying treatment record, high frequency left ear sensorineural hearing loss was diagnosed.  There was no diagnosis for the right ear.  

* On May 1983 VA audiological evaluation, puretone thresholds, in decibels, were: 

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
10
5
5
/
5
/
25
/
20
LEFT
10
10
5
/
10
50
75
/
45

The examiner indicated that the Veteran had essentially normal hearing in the right ear.  

* A June 1983 statement from the Veteran in which he noted that he had worked on or around a flight line in service.  This exposed him to loud noises, which resulted in his persistent tinnitus and high frequency hearing loss.  

* A May 2006 statement from the Veteran indicating, "I wish to reopen my claim for hearing loss."  He noted that the hearing in his left ear had worsened and that he also had loud ringing in his ears.  

* On August 2006 VA audiological evaluation, puretone thresholds, in decibels, were:

Hertz
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
/
10
15
/
35
50
55
/
/
LEFT
/
25
35
/
40
65
80
/
/

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The Veteran reported that he had been an Air Cargo Specialist in the Air Force and worked around aircraft throughout the entirety of his service, and was exposed to constant aircraft engine noise for 8 to 12 hours a day.  After service, he worked at Linkbelt for 32 years at several different positions within the company; he wore hearing protection as needed.  The diagnosis was mild to moderate sensorineural hearing loss (SNHL) in his right ear, which dropped to a moderately severe loss at 8000 hertz, and mild to severe SNHL in the left ear.  

* A September 2006 Linkbelt hearing conservation audiometry report noting that the Veteran underwent audiometry in October 1993, October 1994, February 1996, April 2001, April 2003, March 2004, May 2005, March 2006, and January 2002.  The audiometric findings demonstrate that the Veteran has a right ear hearing loss.  

* An October 2006 private treatment record from Dr. W.F., noting the Veteran's complaint of left ear popping.  Serous otitis was assessed; medication was prescribed.  

* A December 2006 VA medical opinion wherein the examiner opined that the Veteran's right ear hearing loss was not caused by or a result of acoustic trauma in the military.  Her rationale was that the Veteran had demonstrated normal hearing in his right ear during his October 1973 service separation examination, and on January 1975 VA examination, and in a January 1983 private audiometry report from Dr. R.S. 

The Board finds that the evidence received since the January 1975 rating decision is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the Veteran's claim of service connection for right ear SNHL.  Specifically, the claim was denied in January 1975 based on a finding that the Veteran did not have a right ear hearing loss.  Evidence received since the January 1975 rating decision includes private treatment records and the report from an August 2006 audiological evaluation which show that he now has a right ear hearing loss disability by VA standards  As this evidence addresses the basis for the prior denial of the claim, the Board finds that the additional evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss, and therefore raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence is new and material and is sufficient to reopen the claim of service connection for right ear hearing loss.  


ORDER

The appeal to reopen a claim of service connection right ear hearing loss is granted.  


REMAND

The RO denied the Veteran's claim of service connection for right ear hearing loss on the basis that new and material evidence had not been received to reopen a prior final decision.  The decision above reopens such claim, finding that new and material evidence has been received.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Veteran's claim of service connection for right ear hearing loss on its merits, and the Veteran has not waived his right to their initial consideration, the Board finds that a remand is necessary for the RO to adjudicate the Veteran's claim in the first instance.  

Also, the VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was not advised of VA's duties to notify and assist in the development of the claim of service connection for right ear hearing loss prior to its initial adjudication.  Mayfield v. Nicholson, 444 F3.d 1328 (Fed. Cir. 2006).  Indeed, there is no indication in the record that he filed a claim to reopen.  Rather, on August 2006 VA audiological evaluation in conjunction with the Veteran's claim for an increased rating for left ear hearing loss and service connection for tinnitus, right ear hearing loss was diagnosed.  It appears that this diagnosis prompted the RO to sua sponte readjudicate the Veteran's previously denied claim of service connection for right ear hearing loss.  Notably, the RO did not provide the Veteran notice of the information and evidence that was needed to substantiate the claim of service connection for right ear hearing loss prior to the readjudication.  The Board acknowledges that there is a December 2007 VCAA notice letter of record; however, it pertains to the Veteran's claim for an increased rating for left ear hearing loss and for service connection for tinnitus, and does not address the matter of service connection for right ear hearing loss.

Accordingly, the case is REMANDED for the following:

1. With respect to the claim of service connection for right ear hearing loss on de novo review, the RO must send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He should have the opportunity to respond, and the RO should arrange for any further development prompted by any such response.

2. The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


